Citation Nr: 1119898	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  02-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970 and from May 1971 to June 1973.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO denied entitlement to service connection for hemorrhoids.

The Board denied the claim in August 2003, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In September 2004, the Court vacated the Board's August 2003 decision and remanded the matter.  In April 2005, the Board again denied the Veteran's claim.  In a May 2007 memorandum decision, the Court again vacated and remanded the matter to the Board.

In November 2007, the Board remanded the claim.  After the claim was returned to the Board, the Board denied the claim in July 2008.  The Veteran appealed the Board's denial to the Court.

In June 2009, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the July 2008 Board decision.  In a June 2009 Order, the Court granted the Joint Motion, vacating the Board's July 2008 decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion.  In November 2009, the Board remanded the claim for a new VA examination as to the etiology of his hemorrhoids.  

In a May 2010 decision, the Board again denied the Veteran's claim for service connection for hemorrhoids.  Counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the May 2010 Board decision.  In January 2011, the Court issued a decision which remanded the issue to the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND


The appellant has appealed the denial of service connection for hemorrhoids.  As indicated above, this claim has been before the Board and the Court multiple times.  

In the last remand issued by the Board in November 2009, the RO was instructed to schedule the Veteran for a VA examination to determine the etiology of his hemorrhoids.  All necessary tests were to be conducted and claims file sent to the examiner for review.  Specifically, the examiner was asked to "indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hemorrhoids are related to service.  In rendering his opinion, the examiner should consider all of the evidence, including the Veteran's reports of intermittent rectal bleeding in January 1967, his complaint of pain with a hemorrhoid in January 1972, and his statements indicating that he experienced hemorrhoids or hemorrhoid-related symptoms during and since service.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions."

The appellant was afforded a VA compensation and pension examination in January 2010.  Thereafter, in May 2010 the Board denied the Veteran's claim for service connection for hemorrhoids.  In January 2011, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the May 2010 Board decision.  In the January 2011 Joint Motion, the parties agreed that a vacatur and remand was required because the Board relied upon an inadequate medical opinion and that it failed to provide a sufficient statement of reasons or bases for its decision.  

Regarding the examination, it was determined that the VA examiner did not address the January 1972 in service complaint of and treatment for hemorrhoids.  Therefore, it was found that because the notation was not addressed by the VA examiner a remand was required to allow the Board to obtain an adequate medical examination that considers whether the Veteran's complaints of, and treatment for, hemorrhoids in January 1972 qualify as "objective evidence that [he] ever had any problem in the military which is related to his future development of hemorrhoids."  Also, they found a remand was required to specifically address whether the condition that the Veteran suffered from in January 1972 was capable of subsiding in 1973 but then returning at some point later.  

As mandated by the parties to the Joint Motion, a remand is necessary to obtain an adequate medical opinion as to the etiology of the Veteran's hemorrhoids.  The opinion must take into account the Veteran's lay statements as to observable symptoms of rectal bleeding during and following service.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner is requested to comply with the Board's remand directives, as stated below.  

Accordingly, the case is REMANDED for the following action:

Obtain an opinion to determine the etiology of the Veteran's hemorrhoids.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hemorrhoids are related to service.  In rendering his/her opinion, the examiner should consider all of the evidence, including the Veteran's reports of intermittent rectal bleeding in January 1967, his complaint of pain with a hemorrhoid in January 1972, and his statements indicating that he experienced hemorrhoids or hemorrhoid-related symptoms during and since service.

Specifically, the examiner must address whether the hemorrhoids in January 1972 qualify as objective evidence that the Veteran ever had any problem in the military which is related to his future development of hemorrhoids.  Also, the examiner should specifically address whether the condition that the Veteran suffered from in January 1972 was capable of subsiding in 1973 but then returning at some point later.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions.  The opinion must take account of the Veteran's lay statements as to observable symptoms of rectal bleeding during and following service.  

The examiner must provide a rationale for each opinion expressed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

